Citation Nr: 1013802	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-20 590	.)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Maryland Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision.  These 
issues were remanded by the Board in June 2008 for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a lumbar spine condition, a left knee condition, arthritis, 
bilateral hearing loss, and tinnitus.  After a thorough 
review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims.  

VA has an obligation under the Veterans Claims Assistance Act 
of 2000 (VCAA) to associate all relevant records in VA's 
possession with the claims file of a Veteran.  38 C.F.R. § 
3.159 (2009).  The Veteran's representative stated in a 
November 2007 Informal Hearing Presentation that there were 
outstanding VA treatment records dating back to at least 1985 
from the Washington D.C. VA Medical Center (VAMC) that were 
needed to adjudicate the issues on appeal.  Additionally, the 
Veteran indicated in a January 2005 statement that he had 
also received medical treatment from the Greenbelt VA 
Community Based Outpatient Clinic (VACBOC).  Accordingly, the 
Board found in the June 2008 remand that further development 
was warranted so that these records could be obtained.  
Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that 
the duty to assist the Veteran includes obtaining all 
relevant medical records).

Upon remand, it does not appear that the RO attempted to 
obtain these records.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, in 
light of the fact that the RO was specifically directed in 
the June 2008 Board remand to request all VA treatment 
records dating back to 1985, and it does not appear that any 
such request was made, the Board finds that VA has not 
substantially complied with the remand directives.  
Consequently, a new remand is required to comply with the 
holding of Stegall.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's VA medical 
records that have not already been 
associated with the claims folder, to 
specifically include any medical 
records from the Washington D.C. VAMC 
and the Greenbelt VACBOC dating back to 
1985.  

2.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the most recent 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran has been 
given the applicable time to submit 
additional argument, the claims should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


